Exhibit 10.6

AMENDMENT TO MASTER LEASE AGREEMENT

THIS AMENDMENT TO MASTER LEASE AGREEMENT (this “Amendment”) is made and entered
into effective as of May 2, 2017 (the “Effective Date”), by and among certain
Affiliates of MPT OPERATING PARTNERSHIP, L.P., as further described on the
signature pages hereto (collectively, jointly and severally, “Lessor”), and
certain Affiliates of STEWARD HEALTH CARE SYSTEM LLC, a Delaware limited
liability company (“Steward”), as further described on the signature pages
hereto (collectively, jointly and severally, “Lessee”).

W I T N E S S E T H:

WHEREAS, Lessor and Lessee are parties to that certain Master Lease Agreement,
dated as of October 3, 2016, as amended by that certain Amendment to Master
Lease Agreement, dated as of December 31, 2016 and by that certain Joinder and
Amendment to Master Lease Agreement, dated as of May 1, 2017 (the “Master
Lease”), pursuant to which Lessor leases to Lessee certain real property and
improvements (including improvements consisting of multiple healthcare
facilities), as more particularly described in the Master Lease; and

WHEREAS, the parties desire to amend and modify the Master Lease as hereinafter
provided.

NOW, THEREFORE, in consideration of mutual covenants, conditions and agreements
herein contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, do hereby covenant and agree as follows:

1.    Capitalized Terms. Capitalized terms used and not otherwise defined in
this Amendment shall have the meanings ascribed thereto in the Master Lease.

2.    Amendment to Schedule 9.3. Notwithstanding any provisions of the Master
Lease to the contrary, effective immediately, the parties amend the Master Lease
to delete Schedule 9.3 in its entirety and to replace it with a new “Schedule
9.3” in the form attached as Schedule 9.3 to this Amendment.

3.    Representations and Warranties. Each of the parties to this Amendment
hereby represent and warrant to the other parties to this Amendment that (a) the
execution and delivery of this Amendment and the obligations created hereby have
been duly authorized by all necessary proceedings on its part, (b) it has full
legal right, power and authority to enter into this Amendment and to incur the
obligations provided for herein, (c) this Amendment constitutes its valid and
legally binding obligation, enforceable against it in accordance with its terms,
subject to bankruptcy, insolvency, reorganization, and similar laws affecting
the enforcement of creditor’s rights or contractual obligations generally and,
as to enforcement, to general principles of equity, regardless of whether
applied in a proceeding at law or in equity; and (d) no approval or consent of
any foreign, federal, state, county, local or other governmental or regulatory
body, and no approval or consent of any other person is required in connection
with its execution and delivery of this Amendment or its consummation and
performance of the transactions contemplated hereby.



--------------------------------------------------------------------------------

4.    Binding Effect. This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.

5.    Ratification. Except as expressly amended hereby, the parties hereby
confirm and ratify the Master Lease in all respects.

6.    Necessary Action. Each party shall perform any further acts and execute
and deliver any documents that may be reasonably necessary to carry out the
provisions of this Amendment.

7.    Joint Drafting. The parties hereto and their respective counsel have
participated in the drafting and redrafting of this Amendment and the general
rules of construction which would construe any provisions of this Amendment in
favor of or to the advantage of one party as opposed to the other as a result of
one party drafting this Amendment as opposed to the other or in resolving any
conflict or ambiguity in favor of one party as opposed to the other on the basis
of which party drafted this Amendment are hereby expressly waived by all parties
to this Amendment.

8.    Governing Law. This Amendment shall be governed by and construed in
accordance with the terms set forth in Section 40.12 of the Master Lease.

9.    Entire Agreement; Modification. This Amendment, including the exhibits
attached hereto, and other written agreements executed and delivered in
connection herewith by the parties, shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Amendment
is held to be prohibited by or invalid under applicable law, such provision
shall be ineffective only to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Amendment, unless the severance of such provision would be in opposition
to the parties’ intent with respect to such provision.

10.    Counterparts. This Amendment may be executed in multiple counterparts,
any one of which need not contain the signature of more than one party, but all
such counterparts taken together shall constitute one and the same instrument.

[Intentionally left blank.]

[Signatures appear on the following pages.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed or caused their duly
authorized representatives to execute this Amendment effective as of the
Effective Date.

 

LESSOR: MPT OF BRIGHTON-STEWARD, LLC MPT OF BROCKTON-STEWARD, LLC MPT OF
EASTON-STEWARD, LLC MPT OF FALL RIVER-STEWARD, LLC MPT OF HILLSIDE-STEWARD, LLC
MPT OF MELBOURNE-STEWARD, LLC MPT OF METHUEN-STEWARD, LLC MPT OF
ROCKLEDGE-STEWARD, LLC MPT OF SEBASTIAN-STEWARD, LLC MPT OF SHARON-STEWARD, LLC
MPT OF TAUNTON-STEWARD, LLC MPT OF WARREN-STEWARD, LLC MPT OF
YOUNGSTOWN-STEWARD, LLC By:   MPT Operating Partnership, L.P. Its:   Sole Member
of each above-referenced entity By:  

/s/ R. Steven Hamner

Name:   R. Steven Hamner Its:   Executive Vice President and CFO

 

Signed, sealed and delivered

in the presence of the following

witnesses:

/s/ Marta Wald

Name Printed  

Marta Wald

/s/ Robert Moss

Name Printed  

Robert Moss

 

[Signature page 1 of 2 to Amendment to Master Lease]



--------------------------------------------------------------------------------

STATE OF ALABAMA    )    ) SS: COUNTY OF JEFFERSON    )

The foregoing instrument was acknowledged before me this 20 day of July, 2017,
by R. Steven Hamner, Executive Vice President and CFO of MPT OPERATING
PARTNERSHIP, L.P., a Delaware limited partnership, as the sole member of MPT OF
BRIGHTON-STEWARD, LLC, MPT OF BROCKTON-STEWARD, LLC, MPT OF FALL RIVER-STEWARD,
LLC, MPT OF METHUEN-STEWARD, LLC, MPT OF TAUNTON-STEWARD, LLC, MPT OF
WARREN-STEWARD, MPT OF YOUNGSTOWN-STEWARD, LLC, MPT OF EASTON-STEWARD, LLC, MPT
OF SHARON-STEWARD, LLC, MPT OF ROCKLEDGE-STEWARD, LLC, MPT OF MELBOURNE-STEWARD,
LLC, MPT OF HILLSIDE-STEWARD, LLC, and MPT OF SEBASTIAN-STEWARD, LLC, each a
Delaware limited liability company, on behalf of such limited partnership as the
sole member of such limited liability companies.     

 

NOTARIAL SEAL      

/s/ Shannon George

      Notary Public       My commission expires: 12/01/18                

 

4



--------------------------------------------------------------------------------

LESSEE: STEWARD HOLY FAMILY HOSPITAL, INC. MORTON HOSPITAL, A STEWARD FAMILY
HOSPITAL, INC. STEWARD GOOD SAMARITAN MEDICAL CENTER, INC. STEWARD ST. ANNE’S
HOSPITAL CORPORATION STEWARD ST. ELIZABETH’S MEDICAL CENTER OF BOSTON, INC.
STEWARD HILLSIDE REHABILITATION HOSPITAL, INC. STEWARD TRUMBULL MEMORIAL
HOSPITAL, INC. STEWARD NORTHSIDE MEDICAL CENTER, INC. STEWARD MEDICAL GROUP,
INC. SHC YOUNGSTOWN OHIO PSC LLC STEWARD EASTON HOSPITAL, INC. STEWARD SHARON
REGIONAL HEALTH SYSTEM, INC. STEWARD SEBASTIAN RIVER MEDICAL CENTER, INC.
BREVARD SHC HOLDINGS LLC STEWARD ROCKLEDGE HOSPITAL, INC. STEWARD FLORIDA ASC
LLC STEWARD MELBOURNE HOSPITAL, INC. By:  

/s/ Mark Rich

Name:   Mark Rich Title:   Treasurer

 

Signed, sealed and delivered

in the presence of the following

witnesses:

/s/ Sara Rau

Name Printed  

Sara Rau

/s/ Lillie Bernard

Name Printed  

Lillie Bernard

 

[Signature page 2 of 2 to Amendment to Master Lease]



--------------------------------------------------------------------------------

COMMONWEALTH OF MASSACHUSETTS    )    ) SS: COUNTY OF SUFFOLK    )

The foregoing instrument was acknowledged before me this 21 day of July, 2017,
by Mark Rich, Treasurer of STEWARD HOLY FAMILY HOSPITAL, INC., MORTON HOSPITAL,
A STEWARD FAMILY HOSPITAL, INC., STEWARD GOOD SAMARITAN MEDICAL CENTER, INC.,
STEWARD ST. ANNE’S HOSPITAL CORPORATION, STEWARD ST. ELIZABETH’S MEDICAL CENTER
OF BOSTON, INC., STEWARD TRUMBULL MEMORIAL HOSPITAL, INC., STEWARD HILLSIDE
REHABILITATION HOSPITAL, INC., STEWARD NORTHSIDE MEDICAL CENTER, INC., STEWARD
SHARON REGIONAL HEALTH SYSTEM, INC., STEWARD EASTON HOSPITAL, INC., STEWARD
ROCKLEDGE HOSPITAL, INC., STEWARD MELBOURNE HOSPITAL, INC., and STEWARD
SEBASTIAN RIVER MEDICAL CENTER, INC., each a Delaware corporation, STEWARD
MEDICAL GROUP, INC., a Massachusetts corporation, SHC YOUNGSTOWN OHIO PSC LLC,
BREVARD SHC HOLDINGS LLC, and STEWARD FLORIDA ASC LLC, each a Delaware limited
liability company, on behalf of the said corporations and limited liability
companies.

IN TESTIMONY WHEREOF, I have hereunto set my hand and official seal this 21 day
of July, 2017.

 

NOTARIAL SEAL      

/s/ Lillie A. Bernard

      Notary Public       My commission expires: 06/13/19



--------------------------------------------------------------------------------

Schedule 9.3

Security Deposit

The “Allocated Deposit” for each of the Properties are as follows:

 

Property

   Allocated Deposit  

Good Samaritan

   $ 1,668,627.32  

Holy Family (Hospital)

   $ 2,196,455.58  

Morton

   $ 1,498,360.82  

St. Anne’s

   $ 1,634,573.90  

St. Elizabeth

   $ 3,218,058.64  

Easton Property

   $ 1,037,907.90  

Hillside Property

   $ 351,631.64  

Northside Medical Property

   $ 166,472.96  

Sebastian Property

   $ 1,029,414.38  

Sharon Property

   $ 312,561.46  

Trumbull Property

   $ 1,048,100.10  

Wuesthoff Melbourne Property

   $ 438,265.52  

Wuesthoff Rockledge Property

   $ 735,538.66  